PLEA PACKET MEMO

DEFENDANT: JOEL HAYDEN SCHRIMSHER

CASE #: B-19-978

Recommendation for Defendant's Plea to Count TWO of the Indictment and Waiver of

Appeal Rights as outlined in the plea agreement: Acceptance of Responsibility and
dismissal of the remaining counts.

FACT SUMMARY SHEET

On June 6, 2019, the Harlingen Police Department (HPD) located in Harlingen,
Texas, received information from Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF) Operational Intelligence Division located in Washington, D.C. regarding an online
threat made via Twitter by an individual using the Twitter username @HaydenJool and
Twitter Display name Hayden Ter(rawr)ist. The threat was posted via the internet.

Hayden Ter(rawr)ist and @HaydenJool was subsequently identified as Joel
Hayden Schrimsher (hereinafter “Schrimsher” or “defendant’) residing in Harlingen,
Texas. Further research into Schrimsher's social media postings from Harlingen revealed
a threat posted on May 30, 2019 at 3:26 p.m. stating: “Me: I’m going to mail a bomb to
the federal reserve.”

Social Media Posting (Count Two):

Investigating agents determined that on May 30, 2019, the defendant posted the
following tweet/message on his Twitter Account relaying a family conversation which
ended with the entry, “Me: |’m gonna mail a bomb to the federal reserve.”

@ Hayden Tesirawriist
Great conve at DO thie other day

Brother Shulup communist) jownag ty ny
dad}

Dad “Can't worry we'll be socialist and
bankrupt like Vanezue'a 6o7

Brother ‘No we wor

Me tm gonna mei a borsb to the federal
reserve”

Binther ox”

Dad “yup”
Search at Schrimsher’s Residence in Harlingen, Texas:

Law enforcement officials executed a search warrant at the defendant's residence
in Harlingen, Texas. A search of his room produced physical and documentary evidence
consistent with the message Schrimsher sent regarding the Federal Reserve building.

After the arrest of the defendant, agents also found the following photo in his cell
phone of a fake certificate which declared that the defendant was “Most Likely to Damage
Federal Property.”

HAT IEDR

Hayden Schrimslier

 

 

 

Statements by Defendant to Law Enforcement Officials:

In an interview with FB! agents on June 5, 2019, Schrimsher admitted to having
the account @HaydenJool and nan: dayder Ter(rawr)ist, and to making the
referenced tweet concerning bombing 210 damsora a Federal Reserve building. The
defendant claimed to agents that he was Sing “«cgy when he made these threats.

The defendant admits he falsely claimed that he was going to mail a bomb to the
Federal Reserve; and he further admits that he used internet/Twitter connections on his
personal Twitter account and intentionally engaged in conduct with an intent to convey
false and misieading information under circumstances where such information may
reasonably have been believed and whicn indicated that had the activity taken place
would have constituted a violation of Chapter 40, Title 18 of the United States Code.

| agree the summary represents my involvement in the crime to which | plead guilty
and that the agreement fully describes my agreement with the government.

a,

\N TAS ar

Defendant

QU ee
_Counset ter Defendant

 

  
  

 

 

AssistantUnited States Att
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS
BROWNSVILLE DIVISION
UNITED STATES OF AMERICA §
vs. § CRIMINAL NO. B-19-978
JOEL HAYDEN SCHRIMSHER §
PLEA AGREEMENT

COMES NOW the United States of America, by and through its attorneys RYAN
K. PATRICK, United States Attorney for the Southern District of Texas, and the
undersigned Assistant United States Attorney, and the defendant, Joel Hayden
Schrimsher, and the defendant's counsei, pursuant to Rule 11(c)(1)(B) of the Federal
Rules of Criminal Procedure, and state that they have entered into an agreement, the

terms and conditions of which are as follows:

 

1. The defendant agrees to plead guilty to Count 2 of the Indictment. Count 2
charges the defendant with Faise information and Hoaxes, in violation of Title 18, United
States Code, 1038(a)(1). The defendant, by entering this plea, agrees that he/she is
waiving any right to have the facts that the law makes essential to the punishment either
charged in the indictment, or proved to a jury or proven beyond a reasonable doubt.

2. As part of this agreement, the United States agrees to recommend the
Defendant be given full credit for acceptance of responsibility and a dismissal _of the

remaining count at time of sentencing.

3. The penaity for a violation of Title 18, United States Code, Section 1038(a)(1),
includes a maximum term of 5 years imprisonment, a fine not to exceed $5,000,000, and

a period of supervised release of at least three (3) years. The defendant also

 
acknowledges and understands that if (s)he should violate the conditions of any period of
supervised release which may be imposed as part of his sentence, then the Defendant
may be imprisoned for the entire term of supervised release without credit for time already
served on the term of supervised release prior to such violation. The defendant is not ‘
eligible for parole for any sentence imposed.

4. The defendant will pay io the United States District Clerk a special assessment
in the amount of one-hundred dollars ($100.00) per count of conviction, as required in
Title 18, United States Code, Section 3013(a)(2)(A). The payment will be by certified
check payable to United States District Clerk, Brownsville, Texas 78520.

5. The defendant understands that under the Sentencing Guidelines, the Court is
permitted to order the defendant to pay a fine that is sufficient to reimburse the
government for the costs of any imprisonment or term of supervised release, if any is
ordered.

6. The defendant agrees that any fine or restitution imposed by the Court will be
due and payable immediately, and defendant will not attempt to avoid or delay payment.

7. Defendant agrees to make complete financial disclosure by truthfully executing
a sworn financial statement (Form OBD-500) prior to sentencing if he/she is requested to
_ doso. In the event that the Court imposes a fine or orders the payment of restitution as"
part of the Defendant's sentence, the Defendant shail make complete financial disclosure
by truthfully executing a sworn financial statement immediately following his/her
sentencing.

8. Defendant recognizes that pleading guilty may have consequences with respect

to his/her immigration status if he/she is not a citizen of the United States. Defendant

 
understands that if he/she is not a citizen of the United States, by pleading guilty he/she
may be removed from the United States, denied citizenship, and denied admission to the
United States in the future. Defendant's attorney has advised Defendant of the potential
immigration consequences resulting from Defendant's plea of guilty.

9. The parties understand this agreement carries the potential for a motion for
departure under Section 5K1.1 of the Sentence Guidelines. The defendant understands
and agrees that whether such a motion is filed will be determined solely by the United
States through the United States Attorney for the Southern District of Texas. Should the
defendant's cooperation, in the sole judgment and discretion of the United States, amount
to “substantial assistance’, the United States reserves the sole right to file a motion for
departure pursuant to Section 5K1.1 of the Sentencing Guidelines and Policy Statement.
The defendant further agrees to persist in that plea through sentencing, fully cooperate
with the United States, and not oppose the forfeiture of assets contemplated in this
agreement. The defendant understands and agrees that the United States will request
that sentencing be deferred until that cooperation is complete.

10. The defendant undersiands and agrees that “fully cooperate” as used herein,
includes providing ali information relating to any criminal activity known to defendant,
including but not limited to the specific facts of the present offense. The defendant
understands that such information includes both state and federal offenses arising
therefrom. in that regard:

(a) Defendant agrees thai this plea agreement binds only the United States
Attorney for the Southern District of Texas and defendant; it does not bind
any other United Siates Attorney or any other unit of the Department of
Justice;
(b)

(c)

(d)

(e)

(f)

11.

Defendant agrees to testify truthfully as a witness before a grand jury or in
any other judicial or administrative proceeding when called upon to do so
by the United States. Defendant further agrees to waive his/her Fifth
Amendment privilege against self-incrimination for the purpose of this
agreement;

Defendant agrees to voluntarily attend any interviews and conferences as
the United States may request:

Defendant agrees to provide truthful, complete and accurate information
and testimony and understands any false statements made by the
defendani to the Grand Jury or at any court proceeding (criminal or civil), or
to a government agent or attorney can and will be prosecuted under the
appropriate perjury, false statement or obstruction statutes;

Defencam acress to provide to the United States all documents in his/her
possession or under his/her control relating to all areas of inquiry and
investigation.

Should the recommended departure, if_any, not meet the defendant's
expeciations, the defendant understands he remains bound by the terms of

this agreement and cannot, for that reason alone, withdraw his/her plea.

Defendant ts aware that Title 18, United States Code, § 3742, affords a

defendant the right to appeai the conviction and sentence imposed. The defendant

knowingly and voluntarily waives tne right to appeai the conviction and the sentence

imposed, or the manner in which the sentence was determined. Additionally, the

defendant is aware that Title 28, United States Code, § 2255, affords the right to contest

or “collaterally aitack” a conviction of sentence afier the conviction or sentence has

become final. The defendant knowingly and voluniarily waives the right to contest his/her

conviction or sentence by means of any post-conviction proceeding. If the defendant files

a notice of appeal following the imposition of sentence, the government will seek specific

performance of this provision. Nothing in the foregoing waiver of appellate and collateral

 
review of rights shall preclude the defendant from raising a claim of ineffective assistance
of counsel in an appropriate forum. |

In exchange for the Agreement with the United States, Defendant waives all
defenses based on venue, speedy trial under the Constitution and Speedy Trial Act, and
the statute of iimitations with respect to any prosecution that is not time barred on the
date that this Agreement is signed, in the event that (a) Defendant's conviction is later
vacated for any reason, (b) Defendant violates any provision of this Agreement, or (c)
Defendant's piea is later witridrawn.

12. In agreeing to these waivers, defendant is aware that a sentence has not
yet been determined by the Court. The defendant ts also aware that any estimate of the
possible sentencing range under ine sentencing guidelines that he/she may have
received from his/her counsei, the United States or the Probation Office, is a prediction,
not a promise, dic not induce his/ner guilty plea, and is not binding on the United States,
the Probation Office or the Court. The United States does not make any promise or
representation concerning what sentence the defendant will receive. Defendant further
understands and agrees that the United States Sentencing Guidelines are “effectively
advisory” to the Court. United States v. Booker, i25 S.Ct. 738 (2005). Accordingly,
Defendant understands that, aithough the Court must consuit the Sentencing Guidelines
and must take them into account when sentencing Defendant, the Court is not bound to
follow the Sentencing Guideiines nor senience Defendant within the calculated guideline

range.
13.’ The Defendant understands and agrees that each and all waivers contained .
in the Agreement are made in exchange for the concessions made by the United States
in paragraph 2 of this plea agreement.

14. The United States reserves the right to carry out its responsibilities under
guidelines sentencing. Speciticaliy, the United States reserves the right:

(a) __ to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection
with that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with defendant’s
counsel and the Probation Office: and,

(d) to fie a pieading reiating to these issues, in accordance with U.S.S.G.
Section 6A1.2 and Titie 18, U.8S.C.§ 3553(a).

15. Deiendant is aware that the sentence wiil be imposed after consideration of
the United States Sentencing Guidelines and Policy Statements, which are only advisory,
as well as the nrovisions of Title 18, U.S.C. § 3553(a). Defendant nonetheless
acknowledges and agrees that the Court has authority to impose any sentence up fo and
including the statutory maximum set for the offense(s) to which Defendant pleads guilty,
and that the senience zo be imposed is witr in tne sole discretion of the sentencing judge
after the Court nas consuited the appiicabie Sentencing Guidelines. Defendant
understands ana agrees the parties’ positions regarding the application of the Sentencing
Guidelines do noi bind the Court and that the sentence imposed is within the discretion

of the sentencing juage. ti the Court should impose any sentence up to the maximum

established by statute, or snauid the Court order any or all of the sentences imposed to
run consecutively, Getendani cannot, for that reason alone, withdraw a guilty plea, and
will remain bound ito fulfill ail of the obligations under this plea agreement.

16. Defendant understands that by entering into this agreement, he/she
surrenders certain rights as provided in this plea agreement. Defendant understands that
the rights of a defendant include the following:

(a) If defendant persisted in a plea of not guilty to the charges, defendant would
have the right to a speedy jury trial with the assistance of counsel. The trial
may be conducied by a judge sitting without a jury if the defendant, the
United States, and the court all agree.

(b) {a tria, the United States would be required to present witnesses and
other evidence against the defendant. Defendant would have the
opponunity ta confront these witnesses and his/her attorney would be
allowed to cross-examine them. In turn, the defendant could, but would not
be raquirad ta crssent witnesses ard other evidence on his/her own behalf.
lf the witnesses for defenaant would not appear voluntarily, he/she could
require their attendance through tne subpoena power of the court.

(c) Ata trial, aefencent couic rely on a privilege against self-incrimination and
deciine to testify, and no inference of quilt could. be drawn from such refusal
to iestiiy. However. if the defendani desired to do so, he/she could testify
on his/her own nehalt.

17. if defenaarit shouid fail in any way te fuifill completely all of the obligations
under this plea agrasinent, the Uritec States will be released from its obligations under
the plea agreemsn’, and we sefencant'’s nlea znd sentence will stand. If at any time
defendant retains. concta's cr disposes of assets in violation of this plea agreement, or
if defendant krowingty with’ o!as evidence or is cthervise not completely truthful with the
United States, tier rnay iove the Cour io set aside the guilty plea and reinstate
prosecution. Any iniorrnaion and cocuiments that nave been disclosed by defendant,

whether prior to or subsequent to this plea agreement, and all ieads derived therefrom,

will be used against detendanit tn any prosecution. ,
18. This written pica agreemeni, consisting of nine pages, including the
attached certifications of deferiaant and his/her attorney, constitutes the complete plea
agreement between the United States, defendant and his/her counsel. No promises or
representations have been made by the United States except as set forth in writing in this
plea agreement. Defendant ackriowiedges that no threats have been made against
him/her and that he/she is pleading guilty freely and voiuntarily because he/she is guilty.

19. Any modificaiton of this piea agreement must be in writing and signed By all

parties.

S24 oye wv
Defendant

 

APPROVED,

a a ea
ful Yen

Attorney for Defendant

 

 
CERTIFICATION BY THE DEFENDANT
| have consulted with my counsel and fully understand all my rights with respect fo
the charge(s) pending against me. Further, | have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines and
Policy Statements which may appiy in my CaSé. i have read this plea agreement and
carefully reviewed every part of it witn my attorney. i understand this agreement and |

voluntarily agree to it.

JY ar YF {19

Defendant Date

 

CER TPICATION BY ATTORNEY
| have futy sxpiainet to “ne cefendant, his rights with respect to the pending
indictment/infermatior. Further, | have reviewed the provisions of the Sentencing
Guidelines and Policy Statements and | have fully explained to the defendant the
provisions of thcse Guidelines which may apply in this case. | have carefully reviewed
every part of this plea agreement with the defendant. Yo my knowledge, the defendant's

decision to enter inio this agreement is an informed and voluntary one.

Ql _}-3 ~#9

Counsel for De*ndex*

 
